Citation Nr: 1342181	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-43 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for headaches.

2.  Entitlement to service connection for traumatic brain injury (TBI) residuals, to include headaches, slurred speech, memory loss, and visual problems.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and G.H.



ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 (the notification letter was in October 2006) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Service connection for left eye strain/vision problems, slurred speech, and memory loss was denied therein.  The Veteran appealed this determination.  During the course of his appeal, a November 2008 rating decision similarly denied service connection for a TBI manifested by headaches, memory loss, slurred speech, and the Veteran's vision problems to include eye strain.  The Veteran and his spouse G.H. testified before the undersigned at a Travel Board hearing in July 2013.

Whether new and material evidence has been received to reopen entitlement to service connection for headaches has not been adjudicated by the RO notwithstanding that headaches are included for consideration as one TBI residual.  This issue is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It therefore must be considered as part of this matter.  The following determination is made based on review of the Veteran's paper claims file and the Virtual VA electronic file regarding it.  The recharacterized issue of entitlement to service connection for TBI residuals is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., based on this review.

The issues of entitlement to service connection for posttraumatic stress disorder and for hepatitis C were raised in a statement from the Veteran to his Congressman dated in September 2011 but received by VA in May 2012.  There is no indication in his paper or electronic claims files that these issues have been adjudicated yet by the Agency of Original Jurisdiction (AOJ).  They therefore are referred to the AOJ, which is the RO here, for appropriate action.


FINDINGS OF FACT

1.  Service connection for headaches was denied in an unappealed March 2002 rating decision.

2.  Most of the evidence received subsequent to the March 2002 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate the claim for service connection for headaches as one of many TBI residuals.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2013).

2.  Most of the evidence received since the March 2002 rating decision is both new and material, and the issue of entitlement to service connection for headaches as one of many TBI residuals therefore is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The receipt of new and material evidence is found herein to reopen a claim of entitlement to service connection for headaches.  This constitutes a grant of the first issue comprising this matter.  Any errors that were made regarding the duty to notify or the duty to assist with respect to this issue accordingly were harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

An issue for which there is a final decision denying a benefit shall be reopened and readjudicated if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit sought.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial.  It also must raise a reasonable possibility of substantiating the issue.  38 C.F.R. § 3.156(a) (2013).  The low threshold enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both newly submitted and previously submitted, and any assistance likely required must be taken into consideration.  Id.

In a March 2002 rating decision, service connection for headaches was denied.  It specifically was determined that there was no indication of a chronic headache disability subject to service connection since service treatment records were silent regarding headaches and VA treatment records documented only contusions including of the head following a recent beating.  A copy of the rating decision was sent to the Veteran along with a letter concerning his appellate rights in April 2002.  He did not appeal, however.  Further, no relevant evidence was received within the one year period following the rating decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.

Evidence about the Veteran's headaches, to include VA treatment records, Social Security Administration (SSA) records, a VA medical examination with opinion, a medical examination with opinion from one of his VA treating physicians, and the testimony and statements from the Veteran, his family, and friends, has been added since the March 2002 rating decision.  No consideration was given in it to this evidence, with the exception of duplicate older VA treatment records.  Therefore, most is new.  Most also is material because it relates to an unestablished fact necessary to substantiate service connection.  There was no indication by March 2002 that the Veteran's headaches may be one of many TBI residuals incurred as a result of boxing during service, but there is now.  The Veteran asserts this to be the case.  He contends his headaches have been persistent since service, and his family and friends have recounted observing the same.  For the purpose of reopening, their credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  VA treatment records, some of which are contained in SSA records, additionally discuss headaches in association with the Veteran's boxing history.  Further, the medical opinions are on point in this regard.  Given the difference in the evidence as of March 2002 and now, the new and material evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's service connection claim further has been raised by it.  Indeed, a remand for another VA medical examination with opinion is directed below.  Service connection may be granted based on it, the new and material evidence, and the previous evidence.  The requirements for reopening service connection for headaches as one of many TBI residuals, in sum, have been met.


ORDER

New and material evidence having been received, service connection for headaches as one of many TBI residuals is reopened.  The appeal is allowed to this extent only.


	(CONTINUED ON NEXT PAGE)


REMAND

Although the Board sincerely regrets the delay of a remand, adjudication of the Veteran's entitlement to service connection for TBI residuals, to include headaches, slurred speech, memory loss, and visual problems, cannot be undertaken as of yet.  More development is needed to ensure that the Veteran is afforded every possible consideration.  That VA has a duty to assist the Veteran in substantiating the benefit sought indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  VA Records

This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in the government's custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

VA has obtained the Veteran's VA treatment records dated into July 2009.  Many concern one or more of his TBI residuals.  There are several indications that VA treatment records dated from July 2009 to present concerning the same exist.  First, SSA records include VA treatment records dated into at least November 2009.  Dr. E.R., one of the Veteran's VA treating physician's, second indicated in a letter dated in July 2013 but received by VA in August 2013 that he is currently being seen.  Third, the Veteran and his spouse G.H. testified that his treatment at VA has continued.  They indeed noted that he was to be scheduled for diagnostic tests and a neurological evaluation in the near future.  Updated VA treatment records have not been requested by VA.  A request or requests for them must be made in light of the aforementioned and all the more so since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request or requests are unsuccessful.


II.  Medical Examination and Opinion

If VA undertakes the effort to provide a medical examination or opinion with respect to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  As such, it must be fully informed itself.  It must be based upon consideration of the Veteran's entire medical history, in other words.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  This helps ensure that the factual premises underlying a medical opinion will be accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for a medical opinion also must be fully and clearly articulated.  Stefl, 21 Vet. App. at 120; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In December 2012, the Veteran underwent a VA medical examination complete with opinion.  It follows that his entire medical history was not considered since updated treatment records dated as early as July 2009 are still outstanding.  The Veteran further submitted statements and provided testimony along with his spouse G.H. containing new pertinent information later in 2013.  Finally, his representative submitted numerous medical articles later in April 2013.  

The rationale for the opinion that the Veteran's TBI residuals are less likely than not related to his service next is based partially on a seemingly inaccurate factual premise.  That his post-service boxing was of longer duration than his boxing during service was noted, and this is true.  While his service was for three years from 1978 to 1981, his boxing record shows involvement thereafter for six years from 1982 to 1988.  Yet the inference in the opinion is that the Veteran boxed more after service than during service.  This is not true.  The Veteran reports having had around 80 matches during service whereas his boxing record documents that he had around 21 matches after service.  Thus, he had more frequent matches during service than after service.  He further reports that his matches during service were amateur whereas his matches are service were professional, with amateur matches being more intense because they are shorter.  He is competent in this regard because he personally experienced these matches.  Layno v. Brown, 6 Vet. App. 465 (1994).  He also, at least at first glance, is credible because reasons for doubt such as self-interest, inconsistency, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor do not appear to be significant.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

The rationale for the opinion lastly was not clearly articulated.  Indeed, it is somewhat confusing.  It included, in addition to the aforementioned comparison of Veteran's boxing during and after service, identification of his significant substance abuse history as contributing to his cognitive deficits.  It finally included reference to the Veteran's cognitive testing in June 2007 that yielded uncommon results and involvement in several fights/assaults to include in 2000 and 2002.  Yet despite these factors weighing against service connection, it was conceded that the Veteran's TBI residuals are partially related to his boxing history.  This appears to be contradictory as his boxing history spans during and after service.  

Adjudication at this time would not be fully informed for each of the above reasons.  Indeed, the only other medical opinion is that from Dr. E.R. dated in August 2013 following medical examination.  Little to no probative value can be assigned to it since Dr. E.R. conflictingly indicated both that the Veteran's TBI residuals could be or might be and are due to his boxing during service.  Arrangements thus must be made for another VA medical examination complete with opinion.  These arrangements shall follow completion of all records development so that the examiner, who shall not be the same physician who conducted the December 2012 VA medical examination and rendered the associated medical opinion, has the benefit of reviewing the Veteran's entire medical history.  To ensure reliance on accurate factual premises, the examiner shall presume that the Veteran box more frequently and more intensely during service than thereafter.  To ensure a clearly articulated rationale, the pertinent evidence as it relates to pertinent medical principles whether in the numerous medical articles submitted by the Veteran's representative or otherwise shall be discussed.


III.  Initial Consideration

VA decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Additional pertinent evidence thus must be referred to the AOJ, which once again is the RO here, for initial review unless either the right to such review is waived or the Board fully allows the benefit sought.  38 C.F.R. § 20.1304(c).

This matter last was adjudicated by the RO/AOJ via a February 2013 statement of the case and supplemental statement of the case.  At the July 2013 Travel Board hearing, the undersigned also suggested that the Veteran obtain a medical examination and/or opinion from his VA treating physician as additional pertinent evidence.  The undersigned then discussed how a waiver also could be submitted so that the Board could consider any such examination and/or opinion in the first instance.  The Veteran took this advice, submitting the medical examination and opinion from Dr. E.R. in August 2013.  However, neither the Veteran nor his representative has waived initial RO/AOJ review of the medical examination equivalent complete with opinion.  The same is true of the numerous medical articles submitted by his representative in April 2013.  Further, the Board has determined that service connection for TBI residuals cannot be granted at this time.  Initial review of the aforementioned therefore must be by the RO/AOJ.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain updated VA treatment records regarding the Veteran dated from July 2009 to present.  Associate all records received with the paper or electronic claims file.  If no records or incomplete records ultimately are received, notify the Veteran and his representative pursuant to established procedure and document the paper or electronic claims file claims as appropriate.

2.  After completion of the above, arrange for the Veteran to undergo a VA TBI medical examination and any other appropriate VA medical examinations.  The examiner shall be a physician other than the physician involved with the December 2012 VA medical examination and opinion.  This examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of them.  This examiner also shall document in the report an interview with the Veteran regarding his relevant symptoms and their impact on his activities.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report.  

The examiner then shall render an opinion in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's TBI residuals are related to his service.  Consideration shall be given to his boxing and anything else relevant during his service.  With respect to boxing, presume that he boxed more frequently and more intensely during service than after service.  A clear and complete rationale (explanation) for the opinion rendered shall be provided by the examiner in the report.  This includes a discussion of pertinent medical principles as they concern the pertinent medical and lay evidence.  If an opinion cannot be provided without resort to speculation, the rationale shall discuss whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.   Provide a citation for or copy of any medical literature referenced.

3.  Then readjudicate the Veteran's entitlement to service connection for TBI residuals.  This shall include initial review of the August 2013 medical examination and opinion from Dr. E.R. and any other additional pertinent evidence, whether updated VA treatment records or otherwise.  If the determination is favorable to the Veteran, furnish him and his representative with a rating decision.  Place a copy of this decision in the paper or electronic claims file.  If the determination is not favorable to him, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond.  Place a copy of the SSOC in the paper or electronic claims file.  Lastly, process this matter for return to the Board.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional evidence and argument regarding the issue remanded by the Board.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded prompt treatment.  All issues remanded by the Board or by the United States Court of Appeals for Veterans Claims indeed must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


